Andrews, Judge.
In Banks v. ICI Americas, 264 Ga. 732 (450 SE2d 671) (1994), our decision in ICI Americas v. Banks, 211 Ga. App. 523 (440 SE2d 38) (1993), reversing the trial court’s judgment in favor of the plaintiffs, Banks et al., was affirmed in part, reversed in part, and remanded to this Court with directions “that a new trial be granted [to the plaintiffs on their defective design claim] unless a new trial is precluded by the Court of Appeals’ resolution of the remaining enumerations of error [raised by ICI].” Banks, 264 Ga. at 737. On remand in ICI Americas v. Banks, 218 Ga. App. 237 (460 SE2d 797)
(1995) , we addressed ICI’s remaining enumerations of error and concluded that none of those enumerations precluded a new trial. We also concluded that, in a new trial under the new risk-utility analysis adopted and retroactively applied by the Supreme Court in Banks, supra, 264 Ga. 732, punitive damages could not be awarded against ICI if the jury found it failed to comply with the new retroactively applied rule. In Banks v. ICI Americas, 266 Ga. 607 (469 SE2d 171) (1996) , the Supreme Court held that “the Court of Appeals erred by holding that plaintiffs are barred upon retrial from seeking punitive damages and its opinion is accordingly reversed.”
Pursuant to the above cited decisions of the Supreme Court, our decision in Banks, supra, 218 Ga. App. 237 is vacated, and the judgment of the Supreme Court is made the judgment of this Court. Accordingly, as to the plaintiffs’ claims based on inadequate or inaccurate product labeling, the judgment of the trial court is reversed. Banks, supra, 211 Ga. App. 523, 527, aff’d, 264 Ga. 732, 737. As to the plaintiffs’ design defect claims, the trial court’s judgment is vacated, and the case is remanded for a new trial under the new test for design defect claims set forth by the Supreme Court in Banks, supra, 264 Ga. 732.

Judgment reversed in part, vacated in part, and case remanded with directions.


Beasley, C. J., McMurray, R J, Birdsong, P. J, Pope, P. J., Johnson, Blackburn, Smith and Ruffin, JJ, concur.

Webb, Carlock, Copeland, Sender & Stair, Wade K. Copeland, Doffermyre, Shields, Canfield & Knowles, Robert E. Shields, Denney, Pease, Allison, Kirk & Lomax, Ray L. Allison, Richard A. Childs, for appellees.